Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 20, 2018

The Court of Appeals hereby passes the following order:

A19A0335. MARION CORDY v. THE STATE.

      In 2000, a jury found Marion Cordy guilty of armed robbery, possession of a
firearm during the commission of a felony, and possession of a firearm by a convicted
felon. The trial court sentenced Cordy to life in prison without parole. We affirmed
his convictions on appeal. Cordy v. State, 257 Ga. App. 726 (572 SE2d 73) (2002).
We also affirmed the denial of Cordy’s first motion to vacate a void sentence in an
unpublished opinion. Cordy v. State, Case No. A15A0609 (decided February 3,
2015). Cordy subsequently filed another motion to vacate a void sentence, which the
trial court denied. Cordy filed both an application for discretionary appeal and this
direct appeal from that order. We dismissed Cordy’s application for discretionary
appeal because it was untimely and because he did not raise a valid void-sentence
claim. See Case No. A19D0007 (decided August 2, 2018). As a result, the doctrine
of res judicata bars Cordy from seeking further appellate review of the trial court’s
order. See Norris v. Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007); see also
Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that
the same issue cannot be relitigated ad infinitum. The same is true of appeals of the
same issue on the same grounds.”). In light of the foregoing, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          09/20/2018
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.